Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form F-3 of our report dated April 26, 2012 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in Frontline Ltd's Annual Report on Form 20-F for the year ended December 31, 2011. We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ PricewaterhouseCoopers AS PricewaterhouseCoopers AS Oslo, Norway November 29, 2012
